Citation Nr: 0432810	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-00 084A	)	DATE
	)
	)


THE ISSUE

Whether the May 1984 Board of Veterans' Appeals (Board) 
decision that denied service connection for a right knee 
disorder should be revised or reversed on grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1972.  
He is the moving party in this case.  

The moving party seeks revision or reversal of the Board 
decision issued in May 1984 that denied service connection 
for a right knee disorder.


FINDINGS OF FACT

1.  In a May 1984 decision, the Board denied service 
connection for a right knee disorder.  

2.  The moving party alleges that the Board improperly 
applied Department of Veterans Affairs (VA) regulations when 
it failed to discuss and consider medical records from the VA 
Medical Center (VAMC) in Shreveport from 1973 to 1983 and 
failed to discuss and consider an opinion from a March 1983 
VA examiner that provided a nexus between the veteran's right 
knee disorder and service. 


CONCLUSION OF LAW

The moving party's allegations of error in the May 1984 Board 
decision that denied service connection for a right knee 
disorder fail to rise to the level of clear and unmistakable 
error required to revise or reverse the decision.  38 
U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  However, the Board emphasizes that the instant 
motion deals solely with an allegation of clear and 
unmistakable error in a Board decision.  The VCAA is not 
applicable to such claims.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  See also 38 C.F.R. § 20.1411 (2003) 
(obligations imposed by other statutes listed are not 
applicable to motions to revise or reverse Board decisions).  
Therefore, no further VCAA discussion is required.  

Analysis

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2003).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(b).

Briefly, review of the claims folder reveals that the moving 
party submitted his original claim for service connection for 
a right knee disorder in December 1982.  In an April 1983 
rating decision, the RO denied the claim, finding that the 
right knee disorder was not related to service or to the 
veteran's service-connected right ankle disability.  The 
Board's May 1984 decision on appeal similarly found that the 
right knee disorder was not incurred or aggravated in 
service, that in-service incurrence of right knee arthritis 
could not be presumed, and that the right knee disorder was 
not proximately due to or the result of the service-connected 
right ankle disability.  

In the January 2004 motion, the moving party, through his 
representative, alleges that the May 1984 Board decision 
contained error in three respects: (1) failing to discuss and 
consider medical records from the VAMC in Shreveport from 
1973 to 1983, that were in VA's possession; (2) failing to 
consider an opinion from a March 1983 VA examiner that 
provided a nexus between the veteran's right knee disorder 
and service, i.e., an opinion that the right knee disorder 
was incurred at the same time as an ankle injury, which is 
service-connected; and (3) failing to provide an explanation 
as to why this VA medical opinion did not warrant a grant of 
service connection.  The moving party alleges failure to 
adequately apply or address regulatory provisions concerning 
service connection and the requirement to provide adequate 
reasons and bases for its decision, citing 38 C.F.R. 
§§ 3.303, 3.304, 19.111, 19.120, 19.180 (1983).  

With respect to the first point concerning VA medical 
records, the Board observes that Bell v. Derwinski, 2 Vet. 
App. 611 (1992), which held that VA is charged with 
constructive knowledge of evidence generated by VA, such as 
VA medical treatment records, was not law at the time of the 
May 1984 Board decision.  See 
38 C.F.R. § 20.1403(b)(2) (special provision regarding 
constructive possession of VA records for application to 
Board decisions issued after Bell).  The underlying 
contention, that the Board failed to obtain medical records 
from the VAMC Shreveport prior to issuing its decision, is 
essentially a claim that the Board failed to ensure 
compliance with the duty to assist.  A failure in the duty to 
assist does not constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d).  See Baldwin v. West, 13 Vet. App. 1 
(1999); Shockley v. West, 11 Vet. App. 208 (1998).

With respect to the second and third points, the Board's 
alleged failure to discuss the March 1983 VA medical opinion 
and explain its impact on the decision, review of the May 
1984 Board decision reveals that the Board does discuss the 
VA examination findings and states that examiner's diagnosis 
was traumatic injury of the right knee incurred at the time 
of an ankle fracture.  Thus, the Board clearly acknowledges 
the opinion from the VA examiner.  Moreover, while discussing 
findings from service medical records, the Board subsequently 
rebuts the examiner's opinion, finding that there was no 
clinical support for the conclusion that the veteran suffered 
a right knee injury at the same time as the service-connected 
right ankle fracture.  The moving party's allegation of error 
thus appears to be no more than disagreement with the manner 
in which the Board weighed the evidence of record, 
essentially affording more probative value to clinical 
records rather than to any statements from the March 1983 VA 
examination.  Disagreement with the way the Board weighs or 
evaluates evidence does not constitute clear and unmistakable 
error. Id.      

In light of the above discussion, the Board finds that the 
moving party has set forth clear and specific allegations of 
error, but that the alleged errors fail to rise to the level 
of clear and unmistakable error required to prevail on the 
motion.  38 C.F.R. 
§ 20.1403(d).  There being no other allegation of error in 
fact or law, his motion is denied.


ORDER

The motion for revision or reversal of the May 1984 Board 
decision on grounds of clear and unmistakable error is 
denied.   




                       
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



